DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 8,10-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-12 of U.S. Patent No. 10,570,832. Although the claims at issue are not identical, they are not patentably distinct from each other. 
In Re 8, claim 7 US Patent 10,570,832 anticipates each and every claimed limitation of instant claim 8.  The species or sub-genus claimed in US 10,570,832 anticipates the claimed genus in the instant application and, therefore, a patent to the genus would, necessarily, extend the rights of the species or sub-genus should the genus issue as a patent after the species or subgenus.  Even though US Patent 10,570,832 claim 7 includes additional limitations of “hysteresis” at the end of the last three clauses US 10,570,832 “hysteresis threshold amount” anticipates the instantly claimed “threshold amount greater than zero” as US 10,570,832 “hysteresis threshold amount” inherently is a value greater than zero.
In Re 10-14, instant claims 10-14 anticipated by claims 8-12 of US Patent 10,570,832 respectively as they are verbatim duplicates.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 states the increase and decrease amounts can be adjustable by an operator. However, the last two lines of independent parent claim 1 limit the increase and decrease amounts to be fixed. The amounts cannot simultaneously be fixed and adjustable. 
Further, last two clauses of claim 1 state “configurable by an operator” whereas claim 3 states “adjustable by an operator.”  It cannot be determined if “configurable” and “adjustable” have the same or divergent scope as they are different terms with similar meanings.  
The metes and bounds of the claim cannot be determined and are therefore indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2014/0052359 in view of Ono US 2012/0145123 and Ooi et al US 2012/0304635.
In Re 1, Zhang teaches
A vehicle (fig. 1), comprising: 
60 fig. 2);
 an engine electronic control unit (ECU) (76, paras. 19-20, electronic engine controller) configured to control torque output (para. 29, torque distribution algorithm) by the engine in response to received torque request values (fig. 4, title, construed as title, para. 1, not limited to torques items, 144,146,148, para. 29 states the three electronic controllers 76,78,80 any and all may be designated a particular engine controller and or a main controller, i.e. any arrangement of controllers are equivalent as known to PHOSITA); and 
at least one additional ECU (80, fig. 40) configured to:
determine a desired torque value (148 1st desired torque output); 
use the desired torque value (148), a current engine speed target value (134 first engine speed), and a current torque value (136 first engine torque) to determine a subsequent engine speed target value (168 1st engine adjusted desired engine speed command), wherein the current torque value represents an amount of torque being generated by the engine (para. 29, torque sensed, examiner notes even though Zhang is directed to control of two engines, the claims are mapped only to Zhang’s first engine);
wherein determining the subsequent engine speed target value (168) comprises generating the subsequent engine speed target value by adding (166) an increase amount (164, para. 31) to the current engine speed target value or by subtracting a decrease (166 when 164 negative) amount from the current engine speed target value; 
wherein the increase amount is a first fixed amount of engine speed (164 based on predetermined map 160 which makes 164 fixed values); and 
wherein the decrease amount is a second fixed amount of engine speed (164 based on predetermined map 160 which makes 164 fixed values).

 Zhang does not teach control by adjusting torque commands, particularly the claimed: convert the subsequent engine speed target value to a torque request value; and provide the torque request value to the engine ECU.
However, Ono teaches convert subsequent engine speed target value (construed as Net fig. 2a) to a torque request value (output of item 24 target torque computing means “A” in figs. 2a-2b of TQt, para. 45); and provide the torque request value to engine ECU (construed as ECU 6 fig. 1 and end result of fig. 2b in which electronic throttle is controlled based on torque target input, i.e. TQt is input to 5 via 30,32,33).  Ono further teaches torque based control realizes running performance requested by the driver (para. 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Ono’s torque based control to Zhang’s controller to realize running performance requested by the driver.
Zhang does not teach increase amount configurable by an operator; decrease amount configurable by an operator.
However, Ooi teaches increase amount configurable by an operator (para 76); decrease amount configurable by an operator (para 80,86).  Ooi further teaches operator setting eliminates operability discomfort (para 27). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Zhang’s increase and decrease amounts to be operator configurable to eliminate discomfort.

 

However, Ono teaches converting subsequent engine speed target value to a torque request value includes providing the subsequent engine speed target value (Net) and the current engine speed target value (Ne) as inputs to a PID controller (24, PID para. 45) that outputs the torque request value (TQt, consistent with claim 1 mapping). Ono further teaches torque based control realizes running performance requested by the driver (para. 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Ono’s torque based control to Zhang’s controller to realize running performance requested by the driver.
In Re 6, Zhang further teaches at least one torque request generator (construed as user machine operation controller 48 which inputs required torque or load from operator, para. 17) and a CAN bus (CAN para. 22) that communicatively couples the at least one torque request generator to the at least one additional ECU (see communication dashed lines CAN 86 in fig. 2 linking 48 and 80), wherein receiving the desired torque value includes receiving at least one signal via the CAN bus from the at least one torque request generator (inherent, para. 22, fig. 2).
In Re 7, Zhang further teaches at least one torque request generator includes at least one of (taken as optional Markush limitations) an advanced braking system, an accident avoidance system, a cruise control system, an accelerator pedal sensor (construed as machine operation controller comprising a throttle or other known device which is inherently known to include an accelerator pedal), and a power-take-off (PTO) device controller.


(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2014/0052359 in view of Ono US 2012/0145123 and Ooi et al US 2012/0304635 and Van ryzin et al US 9,708,985.
In Re 4, Zhang does not teach converting the subsequent engine speed target value to a torque request value includes determining the torque request value using a torque map.
However, Van ryzin teaches converting engine speed target value (engine speed in RPMs as input) to a torque request value (outputs torque) includes determining the torque request value using a torque map (100) (col.1 ll. 33-35).  Van ryzin further teaches torque maps manage and optimize engine drivability (col. 1 ll. 5-18). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Van ryzin’s torque map to Zhang in view of Ono’s torque control to optimize drivability.

Claim(s) 22,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2014/0052359 in view of Ono US 2012/0145123 and Ooi et al US 2012/0304635 and Letscher et al US 2018/0305900.
In Re 22, Zhang teaches A method of processing torque requests in a vehicle, the method comprising: determining a desired torque value; using the desired torque value, a current engine speed target value, and a current torque value to determine a subsequent engine speed target value, wherein the current torque value represents an amount of torque being generated by an engine of the vehicle (see in re 1 above as taught by Zhang); 
wherein determining the subsequent engine speed target value (168) comprises 6generating the subsequent engine speed target value by adding an increase amount (164) to the current engine speed target value (154) or by subtracting a decrease amount from the current engine speed target value; 
construed as closed loop control of speed command 168 based on internal temporal clock of engine computer controller); and wherein the decrease amount is converted to a decrease speed based on the amount of time that has elapsed since a previous time when the engine speed target value was updated (construed as closed loop control of speed command 168 based on internal temporal clock of engine computer controller).
Zhang does not teach converting the subsequent engine speed target value to a torque request value; and providing the torque request value to an engine electronic control unit (ECU) to control the amount of torque being generated by the engine; a specified increase and decrease rate.
However, Ono teaches convert subsequent engine speed target value (construed as Net fig. 2a) to a torque request value (output of item 24 target torque computing means “A” in figs. 2a-2b of TQt, para. 45); and provide the torque request value to engine ECU (construed as ECU 6 fig. 1 and end result of fig. 2b in which electronic throttle is controlled based on torque target input, i.e. TQt is input to 5 via 30,32,33).  Ono further teaches torque based control realizes running performance requested by the driver (para. 5).  It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to add Ono’s torque based control to Zhang’s controller to realize running performance requested by the driver.
However, Letscher teaches a specified increase and decrease rate (para 49 “increase rate m_an and decrease rate m_ab”).  Letscher further teaches the rates control the drive engine to limit unnecessary extra fuel consumption (paras. 30,49). It would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the invention (AIA ) to modify Ono’s speed increase/decrease amount with Letscher’s rates to control the engine to save fuel.
. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al US 2014/0052359 in view of Ono US 2012/0145123 and Ooi et al US 2012/0304635 and Letscher et al US 2018/0305900 and Van ryzin et al US 9,708,985.
In Re 23 rejected in view of in re 4 over Zhang in view of Ono and Ooi and Van ryzin as described above.

Allowable Subject Matter
Claim(s) 2,21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Examiner notes inclusion of claim 21 into claim 8 would obviate claim 8 double patenting rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument concerning operator configuration.  See rejection above over Zhang in view of Ono and Ooi, especially Ooi.
Applicant's arguments filed 2/19/21, pg. 9, have been fully considered but they are not persuasive. Applicant argues pg. 9 that Zhang does not teach fixed amounts.  However, examiner finds as mapped above Zhang teaches 164 based on predetermined map 160 which makes 164 fixed values.
.
Applicant's arguments filed 2/19/21, pgs. 12-14, have been fully considered but they are not persuasive.  Applicant argues pg. 13 that there is not support for Zhang’s processor being temporally based.  However, it is inherent and ubiquitously known that computer processors or CPUs have an internal clock and are temporally based, the CPU processes instructions and calculations cyclically over time, e.g. the workstation examiner is typing this action on has an Intel Core i7 ™ processor with a 2.9 GHz clock speed, Hz is hertz which is cycles per second, second is a unit of time.
Applicant further argues that a temporally based computer processor has no bearing on the claim limitation of “amount of time that has elapsed since a previous time when the engine speed target was updated.”  However, examiner finds that the closed loop control of Zhang which updates the speed targets bases the update of time as constrained at least by the time between computer processing operations.
Further, applicant argues that Zhang does not teach increase/decrease rate.  However, in response to applicant's arguments against the references individually, i.e. Zhang, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, where Letscher teaches increase/decrease rates and the rejection is a combination of Letscher’s teachings combined with Zhang with adequate PHOSITA motivation.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants remaining arguments pgs. 14-15 are moot as they depend of refuted arguments above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748.  The examiner can normally be reached on Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL C STAUBACH/Primary Examiner, Art Unit 3747